Citation Nr: 0832285	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
September 13, 2006.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from September 13, 2006.

3.  Entitlement to a compensable evaluation for healed shell 
fragment wound scars of the feet, legs, left hand, right arm, 
left buttock and right shoulder, prior to September 13, 2006.

4.  Entitlement to a compensable evaluation for scars, 
residuals of shell fragment wounds of the right shoulder, 
left hand, left elbow, left buttock and right calf, from 
September 13, 2006.

5.  Entitlement to a compensable evaluation for scar, 
residual of a shell fragment wound of the right buttock, from 
August 22, 2002.

6.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the left lateral 
plantar foot, from September 13, 2006.

7.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right dorsal foot, 
from September 13, 2006.

8.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the left posterior 
thigh, from September 13, 2006.

9.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right posterior 
thigh, from September 13, 2006.

10.  Entitlement to a rating in excess of 10 percent for 
scar, residual of a shell fragment wound of the right elbow, 
from September 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
PTSD, and assigned a 30 percent evaluation for it, effective 
August 22, 2002.  In addition, the RO denied the veteran's 
claim for an increased rating for scars, residuals of shell 
fragment wounds of the feet, legs, left hand, right arm, 
buttocks and right shoulder.  The veteran continued to 
disagree with the ratings assigned for PTSD and for his 
service-connected shell fragment wound scars.  

This case was previously before the Board in February 2006, 
at which time it was remanded for additional development of 
the record.  Based on the receipt of additional evidence, 
including the reports of Department of Veterans Affairs (VA) 
examinations, the RO, in a November 2006 rating action 
assigned a 70 percent evaluation for PTSD.  In addition, the 
RO assigned separate 10 percent evaluations for the scars of 
each foot, each thigh, the right elbow and right buttock.  
The 70 percent rating for PTSD, and the 10 percent evaluation 
for the scars were all effective September 13, 2006, the date 
of a VA examination on which the higher rating was based.  
The RO also continued the noncompensable evaluations for 
scars, residuals of shell fragment wounds of the right 
shoulder, left hand, and right calf.  The Board notes that 
the November 2006 rating decision omitted the left buttock 
from the noncompensable evaluation for the scars.  Since 
service connection was initially granted for shell fragment 
wound scars to include the buttocks, and a 10 percent 
evaluation is now in effect for the scar of the right 
buttock, the Board deems it appropriate to include the left 
buttock to the scars evaluated as noncompensable.  

The Board also notes that the November 2006 rating decision 
essentially granted service connection for shell fragment 
wound scar of the left elbow, and incorporated it into the 
noncompensable evaluation assigned for the scars of the right 
shoulder, left hand and right calf.  

In May 2007, the Board assigned a 10 percent evaluation for 
scar, residual of a shell fragment wound of the right 
buttock, effective August 22, 2002.  All other claims were 
denied.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated July 15, 2008, granted a Joint Motion for Partial 
Remand (Joint Motion).  The Joint Motion directed that the 
Board consider whether the veteran had raised an informal 
claim for a total rating based on individual unemployability 
due to service-connected disability and, if so, to adjudicate 
the claim.  In addition, with respect to the claim for an 
increased rating for scars, the Joint Motion directed that 
the Board to consider whether a separate compensable 
evaluation was warranted for muscle injury.  The case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in March 2007, the veteran's 
representative asserted that the veteran was "totally 
disabled for gainful work."  The Board construes this 
statement as raising a claim of entitlement to a total rating 
based on unemployability (TDIU) pursuant to 38 C.F.R. § 
4.16(a) (2007).  The Joint Motion indicated that if such 
issue was raised the Board should adjudicate such.  Thus, the 
Joint Motion has essentially determined that the TDIU issue 
is inextricably intertwined with the claim for a higher 
rating for PTSD.  This issue has not been adjudicated by the 
RO and will be remanded for consideration of the claim by the 
RO in the first instance.  If the claim is denied, the issue 
should only be returned to the Board if properly appealed.  

The record is devoid of any medical evidence indicating that 
the veteran is actually unemployable due to his service-
connected disabilities.  The Board acknowledges that during 
the September 2006 VA psychiatric examination, the examiner 
commented that the veteran would have severe difficulty in 
working around other people.  The examination report also 
reveals that the veteran was helping his father-in-law on the 
farm.  It was described as a big, all-day job, requiring a 
good deal of effort and energy.  He said he was having 
considerable difficulty doing the job.  A medical opinion is 
needed to assist in determining the impact of his PTSD on 
employability.

With respect to the claims for increased ratings for the 
veteran's scars, the Board points out that the Joint Motion 
directed that consideration should be given as to any muscle 
injury that is present.  The RO has not had the opportunity 
to do so and a VA examination is needed to address that 
medical question.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected disabilities since 2002.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The examiner must 
provide an opinion as to whether, without 
regard to the veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate render him 
unable to secure or follow a 
substantially gainful occupation.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The examiner should assign a 
GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  All 
necessary tests should be performed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

3.  The RO/AMC should also schedule the 
veteran for a muscle examination to 
determine whether there is any muscle 
injury associated with his service-
connected scars.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Following review 
of the claims file and examination of the 
veteran, the examiner should furnish an 
opinion regarding whether there is muscle 
injury associated with any of the scars, 
to include the muscle group involved.  
The examiner should comment as to the 
severity of any related muscle injury, to 
include whether the injury resulted from 
a through-and-through muscle injury.  The 
examiner should also comment regarding 
the degree to which the veteran's shell 
fragment wound residuals affect the 
veteran's ability to work.  

4.  The RO/AMC should consider whether 
the veteran's service-connected scars 
involve a muscle injury and, if so, 
assign a separate rating for such injury.  

5.  The RO/AMC should adjudicate the 
claim for a total rating based on 
individual unemployability due to 
service-connected disability.  If the 
claim is denied, this matter should be 
returned to the Board only if the veteran 
files a timely notice of disagreement 
and, following the issuance of a 
statement of the case, perfects his 
appeal by submitted a timely substantive 
appeal.  

6.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




